 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                 WESTERN DIVISION
11

12
     LESIA ANSON,                             CASE NO. 2:17-cv-08360-GW-KS
13
                Plaintiffs,
14
     v.                                       STIPULATED PROTECTIVE
15                                            ORDER
     HARVEY WEINSTEIN, BOB
16   WEINSTEIN, THE WEINSTEIN
     COMPANY, LLC, a limited liability
17   company; DIMENSION FILMS, a
     corporation; MIRAMAX LLC, a limited
18   liability company, LIONSGATE
     ENTERTAINMENT CORPORATION,
19   ENTERTAINMENT ONE LTD., a
     Canadian corporation, BLUMHOUSE
20   PRODUCTIONS, LLC, a Delaware
     limited liability company, and DOES 1
21   through 10, inclusive,
22              Defendants.
23

24

25

26

27

28




                               STIPULATED PROTECTIVE ORDER
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from
14   the court to file material under seal.
15

16         B. GOOD CAUSE STATEMENT
17         This action is likely to require the disclosure of confidential financial
18   documents such as participation statements, cost reports, and budgets for the motion
19   picture Amityville: The Awakening (the “Picture”), which documents will reflect the
20   development, production and distribution costs as well as the receipts of the Picture.
21   This action is also likely to require the disclosure of confidential development,
22   production and distribution contracts and licensing agreements relating to the Picture,
23   as well as other valuable proprietary information for which special protection from
24   public disclosure and from use for any purpose other than prosecution of this action is
25   warranted. Such confidential and proprietary materials and information consist of,
26   among other things, confidential agreements or financial information, otherwise
27   generally unavailable to the public, or information which may be privileged or
28   otherwise protected from disclosure under state or federal statutes, court rules, case


                                                 1
                                    STIPULATED PROTECTIVE ORDER
 1   decisions, or common law. Disclosure or use of such information outside this
 2   litigation would be competitively harmful to Defendants. Accordingly, to expedite the
 3   flow of information, to facilitate the prompt resolution of disputes over confidentiality
 4   of discovery materials, to adequately protect information the parties are entitled to
 5   keep confidential, to ensure that the parties are permitted reasonable necessary uses of
 6   such material in preparation for and in the conduct of trial, to address their handling at
 7   the end of the litigation, and serve the ends of justice, a protective order for such
 8   information is justified in this matter. It is the intent of the parties that information
 9   will not be designated as confidential for tactical reasons and that nothing be so
10   designated without a good faith belief that it has been maintained in a confidential,
11   non-public manner, and there is good cause why it should not be part of the public
12   record of this case.
13

14   2.    DEFINITIONS
15         2.1 Action: this pending federal lawsuit.
16         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
17   information or items under this Order.
18         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
19   it is generated, stored or maintained) or tangible things that qualify for protection
20   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
21   Cause Statement.
22         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
23   support staff).
24         2.5 Designating Party: a Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27         2.6 Disclosure or Discovery Material: all items or information, regardless of
28   the medium or manner in which it is generated, stored, or maintained (including,


                                                   2
                                     STIPULATED PROTECTIVE ORDER
 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3         2.7 Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5   expert witness or as a consultant in this Action.
 6         2.8 House Counsel: attorneys who are employees of a party to this Action.
 7   House Counsel does not include Outside Counsel of Record or any other outside
 8   counsel.
 9         2.9 Non-Party: any natural person, partnership, corporation, association, or
10   other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
12   this Action but are retained to represent or advise a party to this Action and have
13   appeared in this Action on behalf of that party or are affiliated with a law firm which
14   has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
27   from a Producing Party.
28



                                                 3
                                    STIPULATED PROTECTIVE ORDER
 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or extracted
 4   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 5   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 6   or their Counsel that might reveal Protected Material. Any use of Protected Material at
 7   trial shall be governed by the orders of the trial judge. This Order does not govern the
 8   use of Protected Material at trial.
 9

10   4.    DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
15   or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of time
18   pursuant to applicable law.
19

20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
22   Party or Non-Party that designates information or items for protection under this
23   Order must take care to limit any such designation to specific material that qualifies
24   under the appropriate standards. The Designating Party must designate for protection
25   only those parts of material, documents, items, or oral or written communications that
26   qualify so that other portions of the material, documents, items, or communications
27   for which protection is not warranted are not swept unjustifiably within the ambit of
28   this Order.


                                                 4
                                    STIPULATED PROTECTIVE ORDER
 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to impose
 4   unnecessary expenses and burdens on other parties) may expose the Designating Party
 5   to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2 Manner and Timing of Designations. Except as otherwise provided in this
10   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
11   or ordered, Disclosure or Discovery Material that qualifies for protection under this
12   Order must be clearly so designated before the material is disclosed or produced.
13         Designation in conformity with this Order requires:
14         (a) for information in documentary form (e.g., paper or electronic documents,
15   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
16   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
17   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
18   portion or portions of the material on a page qualifies for protection, the Producing
19   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
20   markings in the margins).
21         A Party or Non-Party that makes original documents available for inspection
22   need not designate them for protection until after the inspecting Party has indicated
23   which documents it would like copied and produced. During the inspection and before
24   the designation, all of the material made available for inspection shall be deemed
25   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
26   copied and produced, the Producing Party must determine which documents, or
27   portions thereof, qualify for protection under this Order. Then, before producing the
28   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”


                                                  5
                                    STIPULATED PROTECTIVE ORDER
 1   to each page that contains Protected Material. If only a portion or portions of the
 2   material on a page qualifies for protection, the Producing Party also must clearly
 3   identify the protected portion(s) (e.g., by making appropriate markings in the
 4   margins).
 5         (b) for testimony given in depositions that the Designating Party identify the
 6   Disclosure or Discovery Material on the record, before the close of the deposition all
 7   protected testimony.
 8         (c) for information produced in some form other than documentary and for any
 9   other tangible items, that the Producing Party affix in a prominent place on the
10   exterior of the container or containers in which the information is stored the legend
11   “CONFIDENTIAL.” If only a portion or portions of the information warrants
12   protection, the Producing Party, to the extent practicable, shall identify the protected
13   portion(s).
14         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
15   to designate qualified information or items does not, standing alone, waive the
16   Designating Party’s right to secure protection under this Order for such material.
17   Upon timely correction of a designation, the Receiving Party must make reasonable
18   efforts to assure that the material is treated in accordance with the provisions of this
19   Order.
20

21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
23   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
24         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
25   process under Local Rule 37.1 et seq.
26         6.3 The burden of persuasion in any such challenge proceeding shall be on the
27   Designating Party. Frivolous challenges, and those made for an improper purpose
28   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may


                                                 6
                                    STIPULATED PROTECTIVE ORDER
 1   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
 2   withdrawn the confidentiality designation, all parties shall continue to afford the
 3   material in question the level of protection to which it is entitled under the Producing
 4   Party’s designation until the Court rules on the challenge.
 5

 6   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 7         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 8   disclosed or produced by another Party or by a Non-Party in connection with this
 9   Action only for prosecuting, defending, or attempting to settle this Action. Such
10   Protected Material may be disclosed only to the categories of persons and under the
11   conditions described in this Order. When the Action has been terminated, a Receiving
12   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
13   Protected Material must be stored and maintained by a Receiving Party at a location
14   and in a secure manner that ensures that access is limited to the persons authorized
15   under this Order.
16         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
17   ordered by the court or permitted in writing by the Designating Party, a Receiving
18   Party may disclose any information or item designated “CONFIDENTIAL” only to:
19         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
20   employees of said Outside Counsel of Record to whom it is reasonably necessary to
21   disclose the information for this Action;
22         (b) the officers, directors, and employees (including House Counsel) of the
23   Receiving Party to whom disclosure is reasonably necessary for this Action;
24         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
25   is reasonably necessary for this Action and who have signed the “Acknowledgment
26   and Agreement to Be Bound” (Exhibit A);
27         (d) the court and its personnel;
28         (e) court reporters and their staff;


                                                  7
                                    STIPULATED PROTECTIVE ORDER
 1         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 2   to whom disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided the deposing party
 8   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 9   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
10   Pages of transcribed deposition testimony or exhibits to depositions that reveal
11   Protected Material may be separately bound by the court reporter and may not be
12   disclosed to anyone except as permitted under this Stipulated Protective Order; and
13         (i) any mediator or settlement officer, and their supporting personnel, mutually
14   agreed upon by any of the parties engaged in settlement discussions.
15

16   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
17   OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other litigation
19   that compels disclosure of any information or items designated in this Action as
20   “CONFIDENTIAL,” that Party must:
21         (a) promptly notify in writing the Designating Party. Such notification shall
22   include a copy of the subpoena or court order;
23         (b) promptly notify in writing the party who caused the subpoena or order to
24   issue in the other litigation that some or all of the material covered by the subpoena or
25   order is subject to this Protective Order. Such notification shall include a copy of this
26   Stipulated Protective Order; and
27         (c) cooperate with respect to all reasonable procedures sought to be pursued by
28   the Designating Party whose Protected Material may be affected.


                                                 8
                                   STIPULATED PROTECTIVE ORDER
 1         If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order shall not produce any information designated in this
 3   action as “CONFIDENTIAL” before a determination by the court from which the
 4   subpoena or order issued, unless the Party has obtained the Designating Party’s
 5   permission. The Designating Party shall bear the burden and expense of seeking
 6   protection in that court of its confidential material and nothing in these provisions
 7   should be construed as authorizing or encouraging a Receiving Party in this Action to
 8   disobey a lawful directive from another court.
 9

10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
11   IN THIS LITIGATION
12         (a) The terms of this Order are applicable to information produced by a Non-
13   Party in this Action and designated as “CONFIDENTIAL.” Such information
14   produced by Non-Parties in connection with this litigation is protected by the
15   remedies and relief provided by this Order. Nothing in these provisions should be
16   construed as prohibiting a Non-Party from seeking additional protections.
17         (b) In the event that a Party is required, by a valid discovery request, to produce
18   a Non-Party’s confidential information in its possession, and the Party is subject to an
19   agreement with the Non-Party not to produce the Non-Party’s confidential
20   information, then the Party shall:
21         (1) promptly notify in writing the Requesting Party and the Non-Party that
22   some or all of the information requested is subject to a confidentiality agreement with
23   a Non-Party;
24         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
25   Order in this Action, the relevant discovery request(s), and a reasonably specific
26   description of the information requested; and
27         (3) make the information requested available for inspection by the Non-Party, if
28   requested.


                                                 9
                                   STIPULATED PROTECTIVE ORDER
 1         (c) If the Non-Party fails to seek a protective order from this court within 14
 2   days of receiving the notice and accompanying information, the Receiving Party may
 3   produce the Non-Party’s confidential information responsive to the discovery request.
 4   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 5   any information in its possession or control that is subject to the confidentiality
 6   agreement with the Non-Party before a determination by the court. Absent a court
 7   order to the contrary, the Non-Party shall bear the burden and expense of seeking
 8   protection in this court of its Protected Material.
 9

10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
16   persons to whom unauthorized disclosures were made of all the terms of this Order,
17   and (d) request such person or persons to execute the “Acknowledgment and
18   Agreement to Be Bound” that is attached hereto as Exhibit A.
19

20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21   PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or


                                                 10
                                    STIPULATED PROTECTIVE ORDER
 1   information covered by the attorney-client privilege or work product protection, the
 2   parties may incorporate their agreement in the stipulated protective order submitted to
 3   the court.
 4

 5   12.   MISCELLANEOUS
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9   Protective Order no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
15   only be filed under seal pursuant to a court order authorizing the sealing of the
16   specific Protected Material at issue. If a Party's request to file Protected Material
17   under seal is denied by the court, then the Receiving Party may file the information in
18   the public record unless otherwise instructed by the court.
19

20   13.   FINAL DISPOSITION
21         After the final disposition of this Action, as defined in paragraph 4, within 60
22   days of a written request by the Designating Party, each Receiving Party must return
23   all Protected Material to the Producing Party or destroy such material. As used in this
24   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
25   summaries, and any other format reproducing or capturing any of the Protected
26   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
27   must submit a written certification to the Producing Party (and, if not the same person
28   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by


                                                 11
                                    STIPULATED PROTECTIVE ORDER
 1   category, where appropriate) all the Protected Material that was returned or destroyed
 2   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 3   compilations, summaries or any other format reproducing or capturing any of the
 4   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 5   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 6   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 7   attorney work product, and consultant and expert work product, even if such materials
 8   contain Protected Material. Any such archival copies that contain or constitute
 9   Protected Material remain subject to this Protective Order as set forth in Section 4
10   (DURATION).
11

12   14.   Any violation of this Order may be punished by any and all appropriate measures
13   including, without limitation, contempt proceedings and/or monetary sanctions.
14

15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16

17   DATED: November 19, 2018
18                                           _____________________________________
19
                                                     KAREN L. STEVENSON
                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28



                                                12
                                   STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _________________________ [print or type full name], of __________________
 5   [print or type full address], declare under penalty of perjury that I have read in its
 6   entirety and understand the Stipulated Protective Order that was issued by the United
 7   States District Court for the Central District of California on November 19, 2018 in
 8   the case of Lesia Anson v. Harvey Weinstein, et al., Case No. 2:17-cv-08360-GW-KS.
 9   I agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order. I further agree to submit to the jurisdiction of the United
15   States District Court for the Central District of California for the purpose of enforcing
16   the terms of this Stipulated Protective Order, even if such enforcement proceedings
17   occur after termination of this action. I hereby appoint _________________________
18   [print or type full name] of ________________________________________ [print or
19   type full address and telephone number] as my California agent for service of process
20   in connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22

23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27   Signature: _________________________________
28



                                                 13
                                    STIPULATED PROTECTIVE ORDER
